Citation Nr: 1546323	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

The Board notes that in his November 2013, the Veteran raised the issue of service connection for the low back disability.  Such matter has not been addressed by the RO and is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current left knee disability is related to active service.  

Service treatment records show that the Veteran sought treatment in March 1974 for left knee pain that had been hurting for a long time but had become considerably worse since starting guard duty and sustaining a twisting injury.  The Veteran exhibited left knee range of motion from 0 degrees to 65 degrees.  An assessment was made of strain versus tear of the left medial collateral ligament.  The Veteran was put into a cylinder cast and put on light duty.  

Post service treatment records show that the Veteran sought treatment in September 2009 for left knee complaints.  While he reported some intercurrent injury, he also reported his history of a left knee injury in service.  Post-service imaging of the left knee showed significant left knee arthritis and degenerative meniscus tears, and the Veteran underwent a total left knee replacement.

In March 2012, a VA examiner opined that the Veteran's current left knee disability is not related to service, in part, because of a lack of post-service left knee symptoms.  However, in October 2015, the Veteran submitted lay statements from family and acquaintances attesting to their personal knowledge of the Veteran's post-service left knee symptoms of long duration.  In light of the additional evidence, the Board finds that an addendum opinion is necessary.  

On remand, ongoing treatment records should be obtained, if any.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have recently treated him for his left knee problems.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Then, send the claims file to a VA physician to obtain an additional medical opinion on whether the Veteran's current left knee disability is related to service.  If the examiner determines a new examination is needed to respond to the question posed, one should be scheduled. 

Based on a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability arose in service or is otherwise related to service, to include his left knee complaints therein.  

The examiner should explain the medical basis for the conclusions reached.  In providing the foregoing opinion, the examiner should address the significance of the longstanding left knee pain, twisting injury, and casting shown in the service treatment records; the lay statements attesting to post-service left knee pain; and, the post-service findings of significant arthritis, degenerative meniscus, and the necessity of total knee replacement by age 55.  

The rationale for any opinion expressed should be set forth.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




